Citation Nr: 0119755	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  97-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
mechanical low back strain,



REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Esq.



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1994 to September 
1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
mechanical low back strain and assigned a 10 percent 
disability rating, effective from October 1, 1996.  In 
October 1998 the Board issued a decision denying the 
veteran's appeal for a rating in excess of 10 percent.  The 
veteran then filed a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  This matter now comes 
before the Board from an order dated July 27, 2000 in which 
the Court vacated the Board's October 1998 decision, and 
remanded the matter to the Board for further adjudication 
consistent with the Court's order.

In Fenderson v. West, 12 Vet. App. 119 (1999), subsequent to 
the Board's decision in October 1998, the Court addressed the 
issue of "staged" ratings, and distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection - as in the present 
case--and a claim for an increased rating of a service 
connected disability.  Accordingly, the issue for appellate 
consideration is characterized on the preceding page in 
accordance with Fenderson.  


REMAND

By its order dated July 27, 2000, the Court vacated the 
Board's October 1998 decision and remanded this matter for 
further adjudication consistent with the Court's order.  The 
Court cited prior caselaw which held that "[a] thorough 
medical examination should 'take into account the records of 
prior medical treatment, so that the evaluation of the 
[veteran's condition] will be a fully informed one."  Seals 
v. Brown, 8 Vet. App. 291, 296 (1995) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  The Court found 
that the Board based its October 1998 decision on a medical 
examination that was inadequate because it did not include a 
review of relevant medical records of the veteran.  
Accordingly, based on the Court's July 2000 order, the case 
must be remanded for the RO to schedule the veteran for a VA 
orthopedic examination which includes the examiner's review 
of the veteran's entire claims file prior to the examination.  

In the July 2000 order, the Court also noted that the veteran 
claimed that his VA examination should have been conducted 
during an "active phase" of his low back strain.  The Court 
cited prior caselaw which held that where a disability 
consists of an active and inactive phase, VA is required to 
conduct a medical examination during the active phase of the 
disability to provide a proper disability rating.  Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994).  The Court indicated that 
the Board is required to provide a medical examination during 
an active phase of the veteran's disability if there is a 
claim of occupational impairment and the claimed disability 
lasts for more than a day or two.  Voerth v. West, 13 Vet. 
App. 117, 122 (1999).  The Court also noted that the veteran 
had claimed that his back strain produced occupational 
impairment and that there was evidence showing that his low 
back strain occurred on a weekly basis and lasted for at 
least two days.  The Court then ordered that on remand, "if 
it is determined that the veteran's disability consists of an 
active and an inactive phase, a medical examination [was] to 
be performed during the active phase."  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
applies to all cases pending when it took effect, and it 
applies in the instant case.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all health care providers, VA or 
private, who have treated him for his 
mechanical low back strain since his 
discharge from service.  After securing 
any necessary releases, the RO should 
obtain copies of records of all such 
treatment which are not already 
associated with the claims folder.  

2.  The veteran should then be afforded a 
VA orthopedic examination to ascertain 
the severity of his service-connected low 
back disability.  The veteran's claims 
folder must be reviewed by the examiner 
prior to conducting the examination and 
the examiner should specifically note 
that the file has been reviewed.  All 
indicated tests or studies should be 
conducted, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
examiner should report whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to each 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also indicate whether the 
disability has active and inactive 
stages.  If so, and if the disability is 
in an inactive stage at the time of 
examination, the veteran should be 
scheduled for another examination during 
an active stage.  If this is not possible 
or feasible, the examiner should so 
indicate, explaining the rationale and 
opining, if possible, on the extent and 
duration of disability which would be 
present during an active stage/flare-up.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
all further new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied. 

4.  Thereafter, the RO should 
readjudicate this claim, including 
consideration of whether the veteran may 
be entitled to "staged ratings" pursuant 
to Fenderson.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to meet the mandates 
of the Court and, more specifically, to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


